Title: To George Washington from George Clinton, 7 September 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir,
            Poughkeepsie [N.Y.] 7th Sep’r 1778.
          
          I have received your Excellency’s Letters of the 27th of last Month & 1st
              Instant. I am greatly concerned for the Unhappy Fate
            of Van Tassel, who I am informed always maintained a good Charecter & his
            Familly have afforded many Proofs of their Attachment to the Cause of their Country in
            which some of them have been great Sufferers. At the same Time as Capt. Colson has
            already Quit the Army Until It can be discovered to what Place he is gone I think it
            will be most prudent to make as little stir about the Matter as possible. When this is
            the Case, if your Excellency’s aid in securing him shall be necessary, I will take the
            Liberty of asking it. In the mean Time your Excellency will please to accept my warmest
            acknowledgments for the Regard you have paid to the Rights of the Civil Authority.
          Before Mr. Smith left the Country, he applied to me concerning his Male Servants, which
            the Commissioners did not conceive themselves authorized to permit him to take with him
            as they might be imployed to fight against their Country. The Slaves he might have sold
            if he had pleased. The white Servants he mentions in his Letter to your Excellency, tho
            they are hardy Scotch Hierlings in whom he has no Property, yet I promised to send them
            into him in Exchange for any Two subjects of this State in the Power of the Enemy which
            he shoud procure to be  sent out for that Purpose. This being the
            Case I cant help thinking Mr. Smith’s Letter to your Excellency complaining of Injustice
            in the Commissioners as well as his Request of having his Servants sent into him not
            only exceptionable but very unjust & unreasonable. I am with the highest Respect
            Your Excellency’s Most Obed’t Serv’t
          
            G.C.
          
        